Citation Nr: 1602117	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  09-46 867A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than August 18, 2003, for an award of service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a rating in excess of 70 percent for PTSD from August 18, 2003.  

3.  Entitlement to an initial rating for PTSD prior to August 18, 2003.  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1960 to December 1963.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of rating decisions of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied an initial rating in excess of 50 for PTSD, an effective date earlier than August 18, 2003 for an award of service connection for PTSD and a total disability rating by reason of individual unemployability due to service-connected disabilities (TDIU).  

In a January 2014 decision, the Board granted an increased rating to 70 percent and TDIU.  The Board denied an initial rating in excess of 70 percent for PTSD and an effective date earlier than August 18, 2003 for an award of service connection for PTSD.  The appellant appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court), and the Board's decision was vacated pursuant to a March 2015 Joint Motion for Remand (JMR).  The parties requested that the Court vacate the Board's January 2014 decision regarding the denial of an initial rating in excess of 70 percent for PTSD and an effective date earlier than August 18, 2003.  Specifically, the JMR found that the Board had not adequately discussed the possibility of a staged 100 percent rating based on the evidence of record and that the Board had not provided adequate reasons and bases to find that the stressor information provided by the Veteran in connection with an April 1987 claim of service connection for PTSD was insufficient for stressor verification.  It is argued that, as the award of service connection for PTSD was made on the basis of a stressor that was eventually verified in service records by the United States Army and Joint Services Records Research Center (JSRRC), the effective date of the award should date from the Veteran's initial claim of service connection for PTSD on March 9, 1987.  The JMR points out that the current version of the M21-1MR Adjudication Procedures Manual, Part IV subpart ii, (1)(D)(14)(f) indicates that at minimum, an approximate date within a 2 month period of the alleged stressor is required in order to verify the stressor, while the language in the 1989 version of the M21-1, subchapter XII, 50.45(e)(2)(a), (c)(7), does not require a two month date range, although a "date" is required.  The Court granted the joint motion and remanded the case to the Board.  

The issue of an initial rating for PTSD prior to August 18, 2003, is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.  


FINDINGS OF FACT

1.  The Veteran initially submitted a claim of service connection for PTSD that was received by VA on March 9, 1987.  

2.  Entitlement to service connection for PTSD was denied by the Board in a March 1989 decision.  A reopened claim was received on August 18, 2003.  

3.  In July 1987, there was a confirmed diagnosis of PTSD resulting from an in-service stressor verified by service department records found in April 2008.  

4.  By rating decision in July 2008 the RO granted service connection for PTSD.  

5.  From August 18, 2003, to November 17, 2008, the Veteran's PTSD is shown to be primarily manifested by such symptoms as flashbacks, difficulty sleeping, anxiety, irritability, episodic passive suicidal ideation, and depression with occupational and social impairment with deficiencies in most areas, but not total occupational and social impairment.  

6.  From November 18, 2008, to April 10, 2012, the Veteran's PTSD is shown to cause total occupational and social impairment.  

7.  From April 11, 2012, the Veteran's PTSD is shown to be primarily manifested by such symptoms as flashbacks, difficulty sleeping, anxiety, irritability, episodic passive suicidal ideation, and depression with occupational and social impairment with deficiencies in most areas, but not total occupational and social impairment.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an effective date of March 9, 1987, for the award of service connection for PTSD have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3 156(c), 3.400 (2015).  

2.  The criteria for an initial rating in excess of 70 percent for PTSD have not been met from August 18, 2003, to November 17, 2008.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code (Code) 9411 (2015).  

3.  The criteria for a rating of 100 percent for PTSD have been met from November 18, 2008, to April 10, 2012.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Code 9411 (2015).  

4.  The criteria for a rating in excess of 70 percent for PTSD have not been from April 11, 2012.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Code 9411 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess 19 Vet. App. at 490.  A December 2009 statement of the case (SOC) provided notice on the "downstream" element of initial rating; while a July 2013 supplemental SOC (SSOC) readjudicated the matter after the Veteran and his representative responded and further development was completed.  A July 2013 SOC readjudicated the earlier effective date issue.  38 U.S.C.A. § 7105 (West 2014); see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded a VA medical examination in April 2012.  The Board finds that the opinion obtained is adequate.  The opinion was provided by a qualified medical professional and was predicated on a full reading of all available records.  The examiner also provided a detailed rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2015).  


Earlier Effective Date

The Veteran and his representative contend that the award of service connection for PTSD should be earlier than the effective date that was assigned, August 18, 2003.  This effective date was assigned in the July 2008 RO decision that granted service connection for PTSD.  It is specifically asserted that, as service connection was granted on the basis of verification of an inservice stressor by JSRRC, the award should be made retroactive under the provisions of 38 C.F.R. § 3.156(c).  The JMR specifically requires that the Board address why, given the evidence of record at the time of the previous final denial in March 1989, a "meaningful search" seeking to verify the stressor on which the grant of service connection was based could not have been conducted at that time based on the April 1987 stressor statement and the information in the other documents including the dates of the Veteran's service in Vietnam.  The Board is then to discuss whether 38 C.F.R. § 3.156(c)(2) is applicable, or whether reconsideration is required under 38 C.F.R. § 3.156(c)(1).  As noted above, it was pointed out by the Veteran's representative that, while the current version of the M21-1MR Adjudication Procedures Manual, Part IV, subpart ii, (1)(D)(14)(f) indicates that at minimum, an approximate date within a 2 month period of the alleged stressor is required in order to verify the stressor, the language in the 1989 version of the M21-1, subchapter XII, 50.45(e)(2)(a), (c)(7), does not require a two month date range, although a "date" is required.  

It is essentially argued that if VA had adequately searched for personnel records that verified the stressor on which service connection for PTSD was based, the claim would have been retroactively awarded to the date of his initial claim in March 1987.  The Board notes that service connection for PTSD was denied by the RO in an October 1987 rating action that was upheld by the Board in a March 1989 decision.  It is noted that the Veteran did appeal the rating decision that assigned the effective date of the award of service connection for PTSD.  Compare Rudd v. Nicholson 20 Vet App 296 (2006)  (Once a decision that establishes an effective date becomes final, the only way that such a decision can be revised is if it contains clear and unmistakable error.); see also DiCarlo v. Nicholson, 20 Vet. App. 52 (2006) (stating there is no such procedure as a freestanding challenge to the finality of a VA decision).  In order to adequately address the requirements of the JMR, the Board must first review the provisions of 38 C.F.R. § 3.156(c).  

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2014).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (2015).

At the time of the March 1989 Board decision that denied service connection for PTSD, service connection for PTSD required medical evidence establishing a clear diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  If the claimed stressor is related to combat, service department evidence that the veteran engaged in combat or that the veteran was awarded the Purple Heart, Combat Infantryman Badge, or similar combat citation will be accepted, in the absence of evidence to the contrary, as conclusive evidence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (effective prior to March 7, 1997); See also Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

In adjudicating a claim for service connection for PTSD, VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the service member served, the service member's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. §§ 3.303(a), 3.304 (2015).  

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a claim of entitlement to service connection for PTSD will vary depending on whether or not the veteran was engaged in combat with the enemy. Where it is determined, through recognized military citations or other supportive evidence, that the veteran was engaged in combat with the enemy and the claimed stressors are related to such combat, the veteran's lay testimony regarding claimed stressors must be accepted as conclusive as to their actual occurrence and no further development for corroborative evidence will be required, provided that the veteran's testimony is found to be "satisfactory," e.g., credible, and "consistent with the circumstances, conditions, or hardships of such service."  Where, however, the VA determines that the veteran did not engage in combat with the enemy, or that the veteran did engage in combat with the enemy but the claimed stressor is not related to such combat, the veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Zarycki v. Brown, 6 Vet. App. 91 (1993).  

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat veterans.  See 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010).  Previously, VA was required to undertake extensive development to determine whether a non-combat veteran actually experienced the claimed in-service stressor and lay testimony, by itself, was not sufficient to establish the occurrence of the alleged stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Instead, credible supporting evidence of a corroborated in-service stressor was required.  Credible supporting evidence was not limited to service department records, but could be from any source.  See YR v. West, 11 Vet. App. 393, 397 (1998); see also Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  Further, credible supporting evidence of the actual occurrence of an in-service stressor could not consist solely of after-the-fact medical nexus evidence.  See Moreau, 9 Vet. App. at 396.  

The amended version of 38 C.F.R. § 3.304(f)(3) eliminated the need for stressor corroboration in circumstances in which the service member's claimed in-service stressor is related to "fear of hostile military or terrorist activity."  As this regulation did not take effect until 2010, it has no bearing on the current claim for an earlier effective date.  

The effective date of an award of service connection based on an original claim, a claim reopened after final disallowance, or a claim for increase is the date of receipt of claim, or the date entitlement arose, whichever is later.  The effective date of an evaluation and award of compensation is generally the day following separation from service or the date entitlement arose, if the claim is received within one year after separation from service; otherwise, the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

At the time of the Veteran's claim for service connection for PTSD in March 1987, filing of the Veteran's initial claim for service connection for PTSD, 38 C.F.R. § 3.156(c) provided, in pertinent part: 

Where new and material evidence consists of a supplemental report from the service department, received before or after the decision has become final, the former decision will be reconsidered by the adjudicating AOJ.  This comprehends official service department records which presumably have been misplaced and have now been located and forwarded to the Department of Veterans Affairs.  Also included are corrections by the service department of former errors of commission or omission in the preparation of the prior report or reports and identified as such...Where such records support the assignment of a specific rating over a part or the entire period of time involved, a retroactive evaluation will be assigned accordingly except as it may be affected by the filing date of the original claim.  

In June 2005, the Secretary proposed to amend 38 C.F.R. § 3.156(c) to establish clearer rules regarding reconsideration of decisions on the basis of newly discovered service department records.  In the proposed rule changes identified in the Federal Register, VA discussed the pre-amendment 38 C.F.R. § 3.156(c) and a related effective date provision, 38 C.F.R. § 3.400(q)(2).  VA noted that, in practice, when VA receives service department records which were unavailable at the time of the prior decision, VA may reconsider the prior decision, and the effective date assigned may relate back to the date of the original claim, or the date entitlement arose, whichever is later.  See 70 Fed. Reg. 35, 388 (June 20, 2005). 

VA ultimately amended 38 C.F.R. § 3.156(c) by adding Section (c)(1) which provides: Notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records which existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c)(1).  In the proposed rule changes contained in the Federal Register, VA explained that 38 C.F.R. § 3.156(c)(1) specifically applied to "unit records, such as those obtained from the Center for Research of Unit Records, (CRUR) (now JSRRC) that pertain to military experiences claimed by a veteran. Such evidence may be particularly valuable in connection with claims for benefits for posttraumatic stress disorder."  See 70 Fed. Reg. at 35,388.  

VA specifically limited 38 C.F.R. § 3.156(c)(1) by adding 38 C.F.R. § 3.156(c)(2) which provides: Paragraph (c)(1) of this section does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, JSRRC, or from any other official source.  38 C.F.R. § 3.156(c)(2).  

In the proposed rule, VA noted that the limitation of subsection (c)(2) allowed VA to reconsider decisions and retroactively evaluate disability in a fair manner, on the basis that a claimant should not be harmed by an administrative deficiency of the Government, but limited by the extent to which the claimant had cooperated with VA's efforts to obtain relevant records.  See 70 Fed. Reg. at 35,388. 

With respect to the above, the Court held that the clarifying statements in the proposed rule amending 38 C.F.R. § 3.156(c) governed the interpretation of the pre-amendment 38 C.F.R. § 3.156(c).  The Court later held that under either pre-amended or amended 38 C.F.R. § 3.156(c), a claimant whose claim was reconsidered based on newly discovered service department records could be entitled to an effective date as early as the date of the original claim.  See Mayhue v. Shinseki, 24 Vet. App. 273, 279 (2011).  

The amendments to 38 C.F.R. § 3.156(c) became effective October 6, 2006, subsequent to the Veteran's claim which resulted in the grant of service connection.  Prior to the October 6, 2006 effective date, there was no limitation on VA's ability to reconsider previously decided claims in light of the submission of new and material service department records.  See Cline v. Shinseki, 26 Vet. App. 18, 23 (2012).  The Court in Cline also found that the addition of Subsection (c)(2) was not intended as clarification of any past practice of VA in limiting reconsideration of claims based on a claimant's lack of cooperation.  Id. at 25.  The Court determined that the amendments to 38 C.F.R. § 3.156(c) were not expressly made retroactive.  Id. at 26. 

In the case at hand, the pre-amendment version of 38 C.F.R. § 3.156(c), which is not affected by any limitations on its application, is more favorable to the Veteran.  As such, the Board will consider the Veteran's claim under the pre-amendment version of 38 C.F.R. § 3.156(c).  As such, that portion of the JMR that requests clarification regarding provisions of the revised 38 C.F.R. § 3.156(c) is not found to be for application.  

The Board notes that at the time of the denial of service connection for PTSD in March 1989 the record included the Veteran's application stating that his claim was based on his Vietnam service from 1962 to 1963 at Ton Son Nhut Air Force Base.  Following his application, which was received by VA on March 9, 1987, the RO sent a letter to the Veteran requesting that he provide additional information regarding his claimed stressors.  He was notified that he had thirty days to respond to the request.  Of record at the time of the March 1989 Board denial was an April 1987 account from the Veteran of the stressful events that he stated occurred while he was stationed in Vietnam that he believed were the cause of his PTSD.  No specific date for any of the listed events was provided.  In addition, the Veteran's personnel records showing Vietnam service from December 1962 to December 1963 were of record as was a June 1987 letter from the local Vet Center that indicated that the Veteran had been seen sporadically since 1981 and five times in 1987.  The Vet Center report stated that no clinical diagnosis was made and no substantial evidence of disability had been accumulated.  Also of record were VA examinations performed in July 1987 by a VA psychologist and a VA psychiatrist.  The psychologist, after reviewing the record and the Veteran's claimed stressors that included losing a pilot friend with whom he was stationed in California and a cousin who was a Lt Col; an incident during which the base to which he was being returned was being bombed when his plane could not land as planned; and witnessing a Buddhist monk set fire to himself.  The psychologist rendered a diagnosis of alcohol abuse with depression.  The psychiatrist rendered a diagnosis of PTSD.  At that time, the psychiatrist referenced the Veteran's claimed stressors, including an episode related by the Veteran of a revolution against the Vietnam Government.  In an April 2008 statement, a representative of JSRRC confirmed that available historical records reported that on the afternoon of November 1, 1963, fighting broke out in the Streets of Saigon and that there was small arms fire around the Tan Son Nhut Airbase main gate.  Thus, one of the stressors upon which the diagnosis was based was later verified by JSRRC.  

The JMR notes that the provisions of the Veterans Benefits Administration (VBA) Adjudication Procedure Manual M-21, Part I, Subchapter XII, 50.45 (Jan. 3, 1986) were in effect and applicable to PTSD claims in 1987 and not the provisions of the current version of M21-1MR Adjudication Procedures Manual, Part IV subpart ii, (1)(D)(14)(f) which calls for, at minimum, an approximate date within a 2 month period of the alleged stressor to be required in order to verify the stressor.  The provisions in effect in 1987 provided that, in order to justify the clinical diagnosis of PTSD and assure uniformity of its use, the following findings should appear in the clinical examination: (1) the person has experienced an event that is outside the range of usual human experience and would be markedly distressing to almost anyone, such as serious threat to one's life or physical integrity, serious threat or harm to one's children, spouse or other close relatives and friends, or seeing another person seriously injured or killed as the result of an accident or physical violence; (2) the traumatic evidence is persistently reexperienced; (3) persistent avoidance of stimuli associated with such, or numbing of general responsiveness, as indicated by at least three symptoms.  It stated that, if an examination was received with the diagnosis of PTSD which did not contain the essentials of diagnosis, the examination was inadequate.  Id.  Under 50.45, if a diagnosis of PTSD was furnished, but there was evidence of record which provided conflicting diagnoses, the examination was to be returned for reconciliation of diagnosis.  50.45(f) provided that PTSD need not have its onset during combat and indicated that, for example, natural disasters, such as floods or earthquakes, or accidental disasters such as car accidents with serious physical injury which would evoke significant distress in most involved persons, could result in PTSD.  

In this case, the record at the time of the Board's March 1989 denial of service connection for PTSD included a psychiatric diagnosis of PTSD that was made on the basis of the stressor that was later verified by service personnel records.  As such, it is found that the Veteran had a confirmed diagnosis of PTSD at the time of the March 1989 Board decision.  As the July 2008 grant of service connection for PTSD was based upon a stressor verified by what amounts to newly discovered service department records, the Veteran is shown to be entitled to an effective date as early as the date of his original claim, March 9, 1987.  To this extent, the appeal is allowed.  

Rating for PTSD Prior to August 18, 2003

As noted, the Board, in its January 2014 decision, granted an initial rating of 70 percent for PTSD, while finding that the criteria for a rating in excess of 70 percent had not been met.  The JMR left the 70 percent grant unchanged, but the case was returned to the Board for further consideration of staged ratings for a 100 percent evaluation.  As the original effective date was assigned as August 18, 2003, the RO has not had the opportunity to rate the Veteran's PTSD prior to that date.  As a result the Board does not have jurisdiction to do so and must address this matter of the appeal in the remand portion of the decision.  

Service connection for PTSD was granted by the RO in a July 2008 rating decision.  As noted, a 50 percent initial disability rating was awarded under the provisions of Code 9411 from the date of claim on August 18, 2003.  The initial rating was increased to 70 percent by the Board.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  

In this case, the Board has considered the entire period of initial rating claim from August 18, 2003 to determine if the evidence warrants the assignment of different ratings for different periods of time during these claims, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

A 70 percent rating is warranted for PTSD with occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideations; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or worklike settings); inability to establish and maintain effective relationships.  A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Code 9411 (2015).  

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A score of 21-30 reflects that behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day, no job, home, or friends).  A score of 31-40 is assigned where there is "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)." DIAGNOSTIC AND STASTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th ed. 1994).  A score of 41-50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  A score of 51-60 is appropriate where there are "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers."  Scores ranging from 61-70 reflect mild symptoms (e.g., depressed mood and mild insomnia) or difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household).  Id.  

The regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  In this decision, the Board has considered the rating criteria not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has considered the symptoms indicated in the rating criteria as examples or symptoms "like or similar to" the Veteran's PTSD symptoms in determining the appropriate schedular rating assignment.  Ratings are assigned according to the manifestation of particular symptoms.  The Board has not required the presence of a specified quantity of symptoms in the Rating Schedule to warrant the assigned rating for PTSD.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Review of the record shows that a report of treatment at the Vet Center, dated in June 2004, noted that the Veteran had reported that he suffered from anxiety and depression as well as other symptoms of PTSD, listed as avoidance, impaired concentration, irritability, and trauma-related nightmares.  He had received individual counseling and attended regular weekly sessions.  His GAF was rated as "4," with his PTSD affecting his ability to function socially.  He was provided support readjustment counseling on an outpatient basis.  In an October 2006 Vet Center report, the examiner noted that the Veteran's GAF was 40 and that the Veteran exhibited symptoms of anxiety, avoidance, impaired concentration, and irritability.  In addition, the Veteran had recurring problems with trauma-related nightmares.  Chronic PTSD was said to affect the Veteran's ability to function socially and his employability.  He had been provided support readjustment counseling on an outpatient basis.  Vet Center treatment notes through 2007 show complaints of anxiety and tension, with the Veteran having complaints of difficulty relaxing.  

An examination was conducted by VA in June 2008.  At that time, the Veteran was clean with no psychomotor activity.  Speech was spontaneous, clear and coherent.  He was cooperative, with an appropriate affect.  His mood was anxious and irritable.  Attention was intact and he was oriented in three spheres.  Thought process was unremarkable, but content included daily intrusive thoughts of Vietnam.  He described no delusions and no impairment of judgment or insight.  He reported insomnia and bad dreams once per week and stated that he had auditory hallucinations.  He had no panic attacks, but stated that he did have occasional suicidal thoughts, without plan or intent.  He had no episodes of violence, but was irritable.  He reported recurrent and intrusive distressing recollections of events and efforts to avoid thoughts, feelings or conversations associated with the reported in-service traumas.  The disturbances caused clinically significant distress or impairment in social, occupational, or other important areas of function that were described as chronic, daily and of moderate severity.  The symptoms were mildly isolative, anxiety and somewhat irritable, with some mild concentration difficulties.  The diagnosis was PTSD.  His GAF was listed as 65.  

In a Vet Center report dated on November 18, 2008, it was noted that he exhibited severe symptoms of PTSD such as anxiety, depression, constant nightmares, flashback attacks and insomnia.  His current GAF score was listed as 45.  The examiner rendered an opinion that the Veteran's PTSD symptoms rendered him unemployable.  

VA outpatient treatment records show that the Veteran was seen in January 2009 at which time it was noted that the Veteran had recently had surgery for lung cancer and was doing well, but continued to have complaints of difficulty with sleep, a depressed mood, and irritability.  He isolated and withdrew from people, avoided crowds, had intrusive thoughts, memories of incidents of war, flashbacks, combat images, nightmares, hypervigilance, and startle response.  He had many unresolved conflicts and ambivalences.  He had not been able to obtain or retain gainful employment on a consistent basis and his prognosis was poor.  He stated that he had not had any major changes since his last appointment and denied side effects from his prescribed medications.  On mental status evaluation, he was cooperative, well-groomed, and appropriately dressed.  He was alert and oriented to person, place and time.  Eye contact was good and motor function was within normal limits.  Mood was anxious and depressed and affect was congruent with mood.  Speech was clear and coherent.  Thought processes were organized and goal-directed.  Regarding thought content, the Veteran denied preoccupations, did not express delusions or perceptual disturbances such as auditory, visual, olfactory, tactile hallucinations.  Judgment and insight were good.  There were no suicidal or homicidal ideations.  

In a January 2010 statement from the Veteran's private physician a thorough review of the Veteran's psychiatric treatment records was related.  On examination, it was note that mental status examination revealed that the Veteran was cooperative and appropriate.  Speech was normal in rate, tone and volume and there was no psychomotor retardation or agitation.  Thought processing was tangential and circumstantial with frequent rambling from topic to topic revolving around his service in Vietnam.  Thought content contained  passive suicidal ideation with the formulation of a plan intermittently (but not during the current interview).  There was no evidence of homicidal ideation and no evidence of any psychosis, delusions, or bizarre thinking, but there was evidence of paranoid thought processing.  The examiner went on to state that the Veteran continues to have symptoms of intense fear, helplessness, and anger along with ongoing intrusive recollections regarding the distressing events that included images, thoughts, and perceptions.  There were also ongoing recurrent distressing dreams and periods where the Veteran felt that the traumatic event was recurring.  He also had symptoms of significant hyper arousal with difficulty falling or staying asleep, outbursts of anger, overt and severe violence, hypervigilance, difficulty concentrating, and difficulty functioning in any aspect of his day to-day life.  The diagnosis was PTSD.  The GAF score was listed as 35.  

An examination was conducted by VA on April 11, 2012.  At that time, the diagnosis was PTSD.  The GAF score was listed as 60.  The examiner summarized that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although with generally satisfactory functioning with normal routine behavior, self-care and conversation.  PTSD symptoms included difficulty falling or staying asleep, irritability, difficulty concentrating, and hypervigilance.  Additional symptoms were described as depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, and difficulty in adapting to stressful circumstances, including work and worklike settings.  

Additional VA outpatient treatment records show that the Veteran continued to receive treatment for PTSD and that in July 2013 he stated that he continued to feel well on the medications prescribed.  He said that he was less irritable and he denied mania, psychosis, or suicidal/homicidal thoughts.  He continued to attend the Vet Center on a regular basis.  The GAF score was listed as 65.  In a November 2013 report, the Veteran's long-time counselor stated that the Veteran continued to complain of symptoms of anger, anxiety, flashbacks, and depression.  He stated that he continued to complain of constant reminders of times in Vietnam when he experienced multiple episodes of life and death situations, as well as memories of acts he committed while serving in Vietnam.  

After review of the record, the Board finds that the Veteran's  PTSD symptoms were not shown to cause total occupational and social impairment prior to November 18, 2008.  While a GAF score of 40 (assuming the "4" noted in the record was actually meant to be a "40") was assigned by the Vet Center in 2004 and 2006, the overall symptomatology did not demonstrate symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time or place; or memory loss for names of close relatives, own occupation or his own name or other symptoms which show total occupational and social impairment.  Moreover, on examination in June 2008, the Veteran described no delusions and no impairment of judgment or insight, and he had no panic attacks.  While he did report insomnia and bad dreams once per week and stated that he had auditory hallucinations and occasional suicidal thoughts, his symptoms were described as mildly isolative, and somewhat irritable, with some mild concentration difficulties.  Significantly, the GAF score was listed as 65, which corresponds to mild impairment.  As such, there is no basis for a rating in excess of 70 percent prior to November 18, 2008.  

On November 18, 2008, the Veteran was noted by the Vet Center to exhibit severe symptoms of PTSD such as anxiety, depression, constant nightmares, flashback attacks and insomnia, with a GAF score of 45.  Significantly, at that time the examiner rendered an opinion that the Veteran's PTSD symptoms rendered him unemployable.  This is found to meet the criteria for the 100 percent schedular evaluation as of that date.  This disability is shown to have extended until April 10, 2012.  In this regard, it is noted that on examination in January 2009, the Veteran's disability was manifested by symptoms of difficulty with sleep; a depressed mood; irritability, isolation, and withdrawal; and intrusive thoughts with memories of incidents of war, flashbacks, combat images, and nightmares; hypervigilance; and startle response.  It was noted that his prognosis was poor.  In January 2010, there were symptoms of passive suicidal ideation; intense fear; helplessness; anger along with ongoing intrusive recollections regarding the distressing events that included images, thoughts, and perceptions;  recurrent distressing dreams and periods where the Veteran felt that the traumatic event was recurring; symptoms of significant hyper arousal, with difficulty falling or staying asleep; outbursts of anger; overt and severe violence; hypervigilance; difficulty concentrating; and difficulty functioning in any aspect of his day to-day life.  At that time, the GAF score was listed as 35.  These symptoms are productive of total impairment due to PTSD.  

Improvement is, however, demonstrated on examination on April 11, 2012.  At that time, the examiner described the Veteran's symptoms as causing only occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although with generally satisfactory functioning with normal routine behavior, self-care and conversation.  PTSD symptoms included difficulty falling or staying asleep, irritability, difficulty concentrating, and hypervigilance; a depressed mood; anxiety; suspiciousness; chronic sleep impairment; mild memory loss; disturbances of motivation and mood; and difficulty in adapting to stressful circumstances, including work and worklike settings.  Significantly his GAF score was listed as 60.  He reported increased irritability and intensity of flashbacks since the last compensation examination.  In July 2013 the Veteran stated that he continued to feel well on the medications prescribed and that he was less irritable.  He continued to attend the Vet Center on a regular basis where his GAF score was listed as 65.  In a November 2013 report, his symptoms remained stable.  In sum, the medical and lay evidence from April 11, 2012, as well as the GAF scores, establish that there is occupational and social impairment with deficiencies in most areas, but not the total impairment necessary for a 100 percent schedular evaluation from that date.  

The Board has also considered whether an extraschedular evaluation would have been warranted for PTSD.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD prior to November 18, 2008 and from April 11, 2012, are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Code 9411, specifically provide for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's PTSD is manifested by flashbacks, difficulty sleeping, anxiety, irritability, episodic passive suicidal ideation, and depression.  These symptoms are part of the schedular rating criteria.  In addition, the level of occupational and social impairment are explicitly part of the schedular rating criteria.  In addition, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  Moreover, all the Veteran's psychiatric symptomatology is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with PTSD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As the Veteran has already been found to be eligible for TDIU, this matter is not for consideration.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

An effective date of March 9, 1987, for an award of service connection for PTSD, is granted. 

An increased rating in excess of 70 percent for PTSD from August 18, 2003, to November 17, 2008, is denied.  

A 100 percent schedular rating for PTSD is granted from November 18, 2008, until April 10, 2012, subject to controlling regulations applicable to the payment of monetary benefits.  

A rating in excess of 70 percent for PTSD from April 11, 2012, is denied.  

REMAND

Given that the Board has granted the Veteran an effective date of March 9, 1987, for an award of service connection for PTSD, there remains an issue on appeal regarding the proper rating that is to be assigned from that date until August 17, 2003.  The AOJ has not yet rated the Veteran's PTSD for this time period.  

Accordingly, this matter is REMANDED for the following action:

The AOJ should adjudicate the matter of the rating of the Veteran's PTSD from the effective date now awarded, March 9, 1987, until August 17, 2003, when a 70 percent rating became effective.  If the determination is unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  They should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


